         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                                 )
JOSEPH MODESKI, et al., on behalf of             )
themselves and all similarly situated employees, )             Civil Action No.
                                                 )             18-12383-FDS
             Plaintiffs,                         )
                                                 )
             v.                                  )
                                                 )
SUMMIT RETAIL SOLUTIONS, INC.,                   )
                                                 )
             Defendant.                          )
__________________________________________)

      MEMORANDUM AND ORDER ON DEFENDANT'S MOTION TO DISMISS
       AND PLAINTIFFS' MOTION FOR CONDITIONAL CERTIFICATION

SAYLOR, J.

       This case concerns claims by “Brand Representatives” against their employer, defendant

Summit Retail Solutions, for violations of the Fair Labor Standards Act (“FLSA”) and analogous

laws of Maryland, New York, and Pennsylvania. Section 207 of the FLSA requires employers to

compensate all non-overtime exempt employees at not less than one and one-half times their

regular wage for each hour worked in excess of 40 hours per work-week. Only those who work

in certain capacities, including outside salespersons, are exempt from that requirement. Plaintiffs

contend that Summit improperly classified its Brand Representatives as overtime-exempt and

thus denied them overtime compensation to which they were entitled.

       Section 216(b) of the FLSA further permits employees to bring collective actions on

behalf of themselves and others who are similarly situated. Plaintiffs have moved to

conditionally certify a collective action and to authorize that notice of this action be sent to

several hundred other Brand Representatives. Defendant has also moved to dismiss the
         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 2 of 16



complaint. For the following reasons, the motion to dismiss will be denied, and the motion for

conditional certification will be granted.

I.     Background

       A.      Factual Background

       The following facts are set forth as described in the complaint.

       Summit Retail Solutions, Inc. is a Delaware corporation with its principal place of

business in Massachusetts. (Compl. ¶¶ 4-5). It does business throughout the eastern United

States, including in Massachusetts, New York, Pennsylvania, and Maryland. (Id. ¶ 6). Summit

provides marketing services to its clients, which include department stores, grocery stores, and

wholesale retailers. (Id. ¶ 7).

       The marketing services are performed by Brand Representatives. (Id. ¶ 8). Brand

Representatives are assigned to work at the location of Summit's clients. (Id. ¶ 32). Their

primary responsibilities include “making sales pitches, performing product demonstrations[,] and

providing samples to customers.” (Id.). Other responsibilities include gathering products from

inventory warehouses, transporting those products to client stores, and assembling and

dissembling promotional displays. (Id. ¶¶ 35-36).

       Brand Representatives are assigned to particular geographic territories, which are called

“pods.” (Id. ¶ 33). Each pod corresponds with “a cluster of retail stores” owned by Summit’s

clients. (Id.). Brand Representatives perform several day-long “shows” within their pods. (Id.).

       Between October 2014 and March 2017, lead plaintiff Joseph Modeski was employed as

a Brand Representative and assigned to market products at retailers in Maryland, including BJ's,

Costco, and Sam's Club. (Id. ¶ 9). Between March and September 2015, co-lead plaintiff

Giovanni Zammito was employed as a Brand Representative and assigned to market products at



                                                2
            Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 3 of 16



retailers in New York, including BJ's. (Id. ¶ 10). Between January and August 2017, co-lead

plaintiff Nathan Damboise was employed as a Brand Representative and assigned to market

products at retailers in Pennsylvania and Maryland, including BJ's and Sam's Club. (Id. ¶ 11).

        Brand Representatives all worked the same schedule. (Id. ¶ 39). They were scheduled to

work Thursdays through Sundays for 10 hours each day. (Id.). Specifically, they worked from

9:00 a.m. to 7:00 p.m. on Thursdays and Saturdays; from 10:00 a.m. to 8:00 p.m. on Fridays; and

from 8:00 a.m. to 6:00 p.m. on Sundays. (Id.).

        Compensation could come in two forms: a base hourly wage and commissions. Brand

Representatives were paid at a rate of $12 per hour. (Id. ¶ 41). Senior Brand Representatives

were paid at a rate of $15 per hour. (Id. ¶ 42). 1 Brand Representatives were eligible for

commissions if they reached certain sales goals. (Id. ¶ 48). To be eligible, “Brand

Representatives were required to accrue a pre-determined percentage of sales that exceeded the

sum of their weekly paychecks. The dollar volume of this percentage was based on the volume

of sales generated from the products they marketed.” (Id. ¶ 47). “Whether or not [Brand

Representatives] met their goals was determined on a week to week basis.” (Id. ¶ 48). “When

the weekly percentage of sales . . . exceeded the sum of [Brand Representatives’] weekly

paychecks, a predetermined amount generated from the sales was added to a ledger. That

amount was categorized as a commission.” (Id. ¶ 49).

        However, “[i]f the weekly sales percentage generated from the marketed products failed

to exceed the sum of the[] weekly paycheck[], the difference was subtracted from [the] Brand

Representative’s ledger.” (Id. ¶ 50). Brand Representatives were eligible for commissions only



        1
          The complaint does not make clear whether Senior Brand Representatives had any additional
responsibilities. For simplicity, the Court will also refer to “Senior Brand Representatives” as “Brand
Representatives.”


                                                         3
         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 4 of 16



if their “ledger was positive at the end of the month.” (Id. ¶ 51). In addition, Brand

Representatives “had to ensure that their ledgers never fell below negative three-hundred dollars.

If their ledgers were under negative three-hundred dollars for too long, they could face

disciplinary action,” including being demoted or having their pay cut. (Id. ¶ 52). Moreover, if

Brand Representatives “maintained a negative balance for three months in a row,” they “could be

terminated.” (Id.).

       The complaint alleges that Summit made it extremely difficult for Brand Representatives

to earn commissions. For example, Summit would “routinely adjust[] the percentage of gross

sales from a given product that would be counted toward earning a commission.” (Id. ¶ 54). In

addition, Summit would assign Brand Representatives to stores “that made it nearly impossible

to earn commissions” and to products that were “less desirable” to customers. (Id. ¶¶ 56-57).

Given those factors, “it was impossible to prevent a negative balance” most weeks. (Id. ¶ 58).

Therefore, “[t]o avoid being terminated . . . Brand Representatives would underreport their

hours.” (Id. ¶ 53). The rationale was that the higher the Brand Representatives’ total wage pay,

the higher their sales targets and the more likely it would be they would end up with a negative

ledger balance. (Id.).

       According to the complaint, one task that was rarely reported on the timesheets of Brand

Representatives was “setting up inventory and promotional displays prior to . . . shifts.” (Id. ¶

61). Brand Representatives would perform those tasks on days they were not scheduled to work.

(Id. ¶ 62). Brand Representatives also spent time after their shifts putting away inventory and

cleaning their work stations, which they would not report. (Id. ¶ 63). Similarly, Brand

Representatives would not report time spent on mandatory conference calls, which were

scheduled three to four times per week and could each last more than an hour. (Id. ¶ 64).



                                                 4
         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 5 of 16



Moreover, absenteeism was a chronic problem at Summit, requiring Brand Representatives to

pick up extra shifts for which they were not compensated. (Id. ¶ 65).

        The complaint alleges that as a result, Brand Representatives would commonly work

seven days per week and more than 50 hours per week. (Id. ¶¶ 66-67). Summit is alleged to

have been aware of and encouraged these labor practices. (Id. ¶¶ 68-70).

        B.      Procedural Background

        The complaint in this case was originally filed in the District of Maryland. On April 17,

2018, the parties agreed to transfer the case to this district.

        The complaint asserts five claims against Summit. Count 1 asserts a claim for violation

of the FLSA for failure to pay overtime wages. (Compl. ¶¶ 108-13). Count 2 asserts an

analogous claim under the Maryland Wage and Hour Law. (Id. ¶¶ 114-20). Count 3 asserts an

analogous claim under the New York Labor Laws. (Id. ¶¶ 121-27). Count 4 asserts an

analogous claim under the Pennsylvania Minimum Wage Act. (Id. ¶¶ 128-33). Count 5 asserts a

claim under the Maryland Wage Payment Collection Law for failure to pay wages owed. (Id. ¶¶

134-38). It is undisputed that liability for Counts 2 through 5 is predicated on a violation of the

FLSA.

        Plaintiffs moved to conditionally certify a FLSA action on December 13, 2018.

Defendant moved to dismiss the complaint for failure to state a claim on January 18, 2019,

contending that the outside sales exemption (“OSE”) in the FLSA applies, and therefore

plaintiffs are not subject to the FLSA’s overtime-pay requirements. Because the parties do not

dispute that the state laws in question are analogous to the FLSA, the motion to dismiss turns on

the applicability of the OSE. The Court will first address the motion to dismiss before turning to




                                                   5
         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 6 of 16



the motion for conditional certification.

II.     Motion to Dismiss

        A.      Legal Standard

        On a motion to dismiss, the court “must assume the truth of all well-plead[ed] facts and

give . . . plaintiff the benefit of all reasonable inferences therefrom.” Ruiz v. Bally Total Fitness

Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing Rogan v. Menino, 175 F.3d 75, 77 (1st Cir.

1999)). To survive a motion to dismiss, the complaint must state a claim that is plausible on its

face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the “[f]actual

allegations must be enough to raise a right to relief above the speculative level, . . . on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. at 555

(citations omitted). “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556). Dismissal is appropriate if the

complaint fails to set forth “factual allegations, either direct or inferential, respecting each

material element necessary to sustain recovery under some actionable legal theory.” Gagliardi v.

Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (quoting Centro Medico del Turabo, Inc. v. Feliciano

de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)).

        B.      Statutory and Regulatory Framework of the Outside Sales Exemption

        Section 207(a) of the FLSA requires employers to pay qualified employees overtime

wages. See 29 U.S.C. § 207(a). However, Section 213(a), entitled “Minimum Wage and

Maximum Hour Requirements,” specifies that an employee working “in the capacity of outside

salesman” is not subject to that provision. Id. § 213(a)(1). Congress did not define “outside

salesman,” delegating that responsibility to the Department of Labor (“DOL”). See id.



                                                   6
         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 7 of 16



       The DOL has defined “outside salesman” to mean an employee “(1) whose primary duty

is (i) making sales within the meaning of [29 U.S.C. § 203(k)], or (ii) obtaining orders or

contracts for services or for the use of facilities for which a consideration will be paid by the

client or customer; and (2) who is customarily and regularly engaged away from the employer’s

place or places of business in performing such primary duty.” 29 C.F.R. § 541.500. Section

203(k) in turn defines sales to mean “any sale, exchange, contract to sell, consignment for sale,

shipment for sale, or other disposition.” 29 U.S.C. § 203(k).

       However, the DOL has also drawn a distinction between an outside salesperson, who is

exempt from the FLSA overtime wage requirement, and an individual who performs

“promotional work,” who is not exempt. The DOL regulation states as follows:

       Promotion work is one type of activity often performed by persons who make
       sales, which may or may not be exempt outside sales work . . . . Promotional
       work that is actually performed incidental to and in conjunction with an
       employee’s own outside sales or solicitations is exempt work. On the other hand,
       promotional work that is incidental to sales made, or to be made, by someone else
       is not exempt outside sales work.

29 C.F.R. § 541.503(a). As an example, the DOL regulation states that “[p]romotional

activities designed to stimulate sales that will be made by someone else are not exempt

outside sales work.” Id. § 541.503(b). Similarly, where the employee “does not

consummate the sale” or make “direct efforts toward the consummation of a sale, the

work is not exempt outside sales work.” Id. § 541.503(c).

       C.      Analysis

       Defendant contends that plaintiffs were “outside salesmen” such that they were not

entitled to overtime pay as required under the FLSA. The parties do not dispute that plaintiffs

were not “obtaining orders or contracts for services or for the use of facilities for which a

consideration will be paid by the client or customer.” 29 C.F.R. § 541.500(a)(1)(ii). Nor do the


                                                  7
             Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 8 of 16



parties dispute that plaintiffs were “regularly engaged away from the employer’s place or places

of business” in performing their duties. Id. § 541.500(a)(2). Accordingly, whether the OSE

applies turns on whether plaintiffs’ primary responsibility was “making sales” within the

meaning of 29 U.S.C. § 203(k), as defendant contends.

         The starting point in the analysis is Christopher v. SmithKline Beecham Corp., 567 U.S.

142 (2012). In Christopher, the plaintiffs were pharmaceutical sales representatives, or

“detailers,” responsible for “calling on physicians in an assigned sales territory to discuss the

features, benefits, and risks of an assigned portfolio of [the employer’s] prescription drugs.” Id.

at 151. The plaintiffs’ “primary objective was to obtain a nonbinding commitment from the

physician to prescribe those drugs in appropriate cases.” Id. (footnote omitted). The district

court granted summary judgment to the defendant, finding that the OSE applied. Id. at 152. On

appeal, the DOL submitted an amicus brief urging reversal, “contending that the District Court

had erred in failing to accord controlling deference to [the agency’s] interpretation of the

pertinent regulations” under Auer v. Robbins, 519 U.S. 452 (1997). Id. 2 Specifically, the DOL

argued that “pharmaceutical detailers are not exempt outside salesmen.” Id. at 153. 3

         The Supreme Court ultimately held that the pharmaceutical sales representatives were in

fact outside salesmen exempt from the FLSA’s overtime wage requirement. It stated that the

DOL’s interpretation was “neither entitled to Auer deference nor persuasive in its own right.” Id.


         2
            “The canonical formulation of Auer deference is that [courts] will enforce an agency’s interpretation of
its own rules unless that interpretation is ‘plainly erroneous or inconsistent with the regulation.’” Decker v. Nw.
Envtl. Def. Ctr., 568 U.S. 597, 617 (2013) (Scalia, J., concurring in part and dissenting in part) (quoting Bowles v.
Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)). The Supreme Court has granted a writ of certiorari in Kisor
v. Wilkie, No. 18-15 (U.S.), presumably to decide whether to overrule or modify Auer.
         3
             As the Supreme Court noted, the DOL’s reasoning for that proposition shifted over time. The DOL first
argued to the Ninth Circuit that “a ‘sale’ for the purposes of the [OSE] requires a consummated transaction directly
involving the employee for whom the exemption is sought.” Id. at 154. At the Supreme Court, it argued that “[a]n
employee does not make a ‘sale’ for purposes of the [OSE] unless he actually transfers title to the property at issue.”
Id. (first alteration in original).


                                                           8
         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 9 of 16



at 161. Analyzing the text of the FLSA and applicable regulations, the Supreme Court first noted

the statutory definition of “sale” in Section 203(k) was “introduced with the verb ‘includes’

instead of ‘means,’” suggesting that the definition was “not exhaustive.” Id. at 162. Second, the

court noted that the “list of transactions included in [Section 203(k)] is modified by the word

‘any,’” which “is best read to mean ‘one or some indiscriminately of whatever kind.’” Id.

(quoting United States v. Gonzales, 520 U.S. 1, 5 (1997)). Third, the court noted that Section

203(k) included a “broad catchall phrase: ‘other disposition.’” Id. at 163. Taking these factors

together, the court reasoned that Congress intended to define sales broadly “to accommodate

industry-by-industry variations in methods of selling commodities.” Id. at 164. Even though the

plaintiffs were tasked with obtaining only “a nonbinding commitment from a physician to

prescribe [the defendant’s] drugs,” that type of arrangement was common in the pharmaceutical

industry, which had its own “unique regulatory environment.” Id. at 165. The court added that

the sales representatives bore the “external indicia” of salesmen—namely, that they (1) were

hired for their sales experience, (2) were trained to close sales calls by “obtaining the maximum

commitment possible” from physicians, (3) worked away from the office with minimal

supervision, and (4) were compensated at least in part through commissions. Id. at 165-66.

Accordingly, the court concluded that the plaintiffs’ primary responsibility was making sales,

such that they were subject to the OSE.

       The Supreme Court further rejected the plaintiffs’ argument that pharmaceutical sales

representatives were “nonexempt promotional employees who merely stimulate sales made by

others.” Id. at 167. The plaintiffs had argued that because they only obtained nonbinding

commitments and that other employees received the final drug orders, they were not salespeople.

Id. The court rejected that as a “formalistic argument . . . inconsistent with the realistic approach



                                                  9
        Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 10 of 16



that the [OSE] is meant to reflect.” Id. The Supreme Court recently reinforced that notion when

it stated that exemptions to the FLSA, including the OSE, should not be construed narrowly. See

Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018).

       Since Christopher, at least three federal appellate courts have considered the scope of the

applicability of the OSE. In Killion v. KeHE Distributors, LLC, the plaintiffs were “sales

representatives” of KeHE, a distributor of specialty ethnic and health foods. 761 F.3d 574, 577-

78 (6th Cir. 2014). However, four “layers of personnel” managed KeHE’s client relationships.

Id. at 578. KeHE’s customer development team initiated a relationship with a client, the

business development team “negotiate[d] the broad parameters of any overarching distribution

contract,” and the account managers helped determine which products would be sold and

developed marketing “plan-o-gram[s]” for clients. Id. “[S]ales representative[s] [were] the on-

the-ground contact for each individual store.” Id. Despite the job title, however, sales

representatives’ day-to-day responsibilities entailed few actual sales—they would meet delivery

trucks several times per week, “oversee the unloading of products,” help stock KeHE’s products,

and “place orders for more products based on depleted inventory.” Id. They were paid “entirely

on commission” through a “byzantine” formula. Id.

       The Sixth Circuit held that KeHE’s sales representatives were not outside salesmen. It

first determined that Christopher was of “limited import” because KeHE was not engaged in an

industry that had a “unique regulatory environment,” such as pharmaceuticals. Id. at 584. Next,

it noted that the evidence (viewed in the light most favorable to the plaintiffs) showed that a jury

could reasonably conclude that the “sales representatives” did not make sales. Id. Indeed, even

if the sales representatives’ placing orders to replenish stocks could be considered “sales,” the

“vast majority of [their] time [was] spent stocking and cleaning shelves.” Id. at 585. The sales



                                                 10
         Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 11 of 16



representatives’ commissions were also tied to stocking shelves. Id. And, KeHE’s “own internal

documents” showed that account managers were the true salespersons within the company, not

the sales representatives. Id. at 586.

        The Eighth Circuit reached a similar conclusion in Beauford v. ActionLink, LLC, 781

F.3d 396 (8th Cir. 2015). In that case, the plaintiffs were “Brand Advocates” for ActionLink, a

marketing services provider. Id. at 399. Brand Advocates were tasked with “visit[ing] retail

stores, [training] the retail stores’ employees on how [ActionLink’s client’s] electronics worked,

and [convincing] those employees to recommend [the client’s] products to customers.” Id.

Brand Advocates were provided scripts, PowerPoint presentations, and other promotional

materials to use for their assigned geographical areas, which encompassed approximately 20

stores apiece per week. Id. However, Brand Advocates “did not sell directly to customers or to

retail stores.” Id.

        The Eighth Circuit, like the Sixth Circuit in Killion, reasoned that Christopher was of

limited import because “the world of consumer electronics is not subject to a ‘unique regulatory

environment’ that requires a recommendation from a licensed professional to obtain a product.”

Id. at 403. The court then concluded that Brand Advocates were primarily engaged in

“promotional activities designed to stimulate sales that will be made by someone [else]”—

namely, the retail store’s own employees. Id. (alterations, internal quotation marks, and citation

omitted). Accordingly, the court held that the primary responsibility of the Brand Advocates was

not making sales and that the OSE did not apply.

        More recently, however, the Second Circuit took a different tack in Flood v. Just Energy

Mktg. Corp., 904 F.3d 219 (2d Cir. 2018). In Flood, the plaintiffs “were employed to engage in

door-to-door solicitation to persuade customers to buy their electricity or natural gas from Just



                                                11
        Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 12 of 16



Energy.” Id. at 223. “When engaged in door-to-door solicitation efforts, [plaintiffs] wore a

company badge and followed a company script.” Id. at 224. The plaintiffs were compensated

entirely through commissions. Id. at 225-26.

        The Second Circuit found that Christopher was applicable, despite the differences

between the pharmaceutical and utility industries. Id. at 230-31. It reasoned that Christopher

instructed lower courts to adopt “a functional, rather than a formal, inquiry.” Id. at 231 (quoting

Christopher, 567 U.S. at 161 (internal quotation marks omitted)). Moreover, the Second Circuit

noted that “[t]he touchstone for making a sale, under the Federal Regulations, is obtaining a

commitment.” Id. (quoting Clements v. Serco, Inc., 530 F.3d 1224, 1227 (10th Cir. 2008)

(internal quotation marks omitted)). Because the plaintiffs obtained such commitments from

customers to purchase their energy needs from Flood, the court held that they were quintessential

salesmen. Id.

       In this case, Summit contends that “[p]laintiffs’ primary duty was making sales because

their job was to convince customers to purchase particular products by demonstrating the

products, answering questions[,] or providing samples if possible.” (Def. MTD Mem. at 8).

Defendant further argues that while plaintiffs were also tasked with other duties, such as setting

up and dissembling displays, those tasks were “peripheral.” (Def. MTD Reply at 2). In light of

Christopher and Encino Motorcars, defendant argues that the operative phrase “making sales”

should be read expansively to encompass all of plaintiffs’ non-peripheral tasks. (Def. MTD

Mem. at 8-9).

       Plaintiffs counter that cashiers employed by Summit’s clients were “solely responsible

for processing [customer] purchases.” (Pls. MTD Mem. at 3). They reason that their

responsibilities “solely consisted of performing product demonstrations and handing out



                                                12
             Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 13 of 16



samples,” such that they were promoters rather than salesmen. (Id.). In addition, plaintiffs

contend that Christopher is inapposite because that case concerned “unique facts regarding what

constitutes a sale in the pharmaceutical industry.” (Id. at 11).

         In any event, at this stage the Court need not decide the extent to which Christopher

applies in situations where the relevant industry does not face a “unique regulatory

environment.” Put simply, without a factual record, the Court cannot ascertain whether

plaintiffs’ “primary responsibility” was “making sales” or conducting promotional work. See 29

C.F.R. § 541.500. 4 Presumably, the Brand Representatives never actually rang up a sale at the

cash register. But what about inducing the customer to put the item in his or her shopping cart?

Is that analogous to obtaining a commitment from the customer to purchase the product? Cf.

Flood, 904 F.3d at 231. And what percentage of time was spent by Brand Representatives on

their various duties, such as making sales pitches or setting up promotional displays? 5

         The development of a factual record is necessary to answer those types of questions. In

all likelihood, of course, the issues will be revisited on summary judgment. In the meantime,

         4
            The facts as pleaded fall closer to Killion and Beauford than Flood. Like the plaintiffs in Killion, Brand
Representatives are alleged to have performed a multitude of duties that have little to do with actual sales—for
example, setting up displays, demonstrating products, and handing out samples at retail stores. (Compare Compl. ¶¶
32-36 with Killion, 761 F.3d at 578-79). And, like the Beauford plaintiffs, Brand Representatives plausibly “simply
promoted products so employees of [client] retail stores could make sales.” (Compare Compl. ¶¶ 33 & n.3 with
Beauford, 781 F.3d at 403). Moreover, unlike the plaintiffs in Flood, Brand Representatives did not go door-to-door
soliciting sales and were compensated primarily through wages rather than commissions. (Compare Compl. ¶¶ 40-
49 with Flood, 904 F.3d at 225-26).
         To be sure, as defendant notes, there are some important factual distinctions between Killion and Beauford
and this case. For example, the Killion and Beauford plaintiffs rarely interacted with customers directly, whereas
the complaint here alleges that the Brand Representatives made sales pitches directly to customers. (Compare
Compl. ¶ 32 with Beauford, 781 F.3d at 399-400 and Killion, 761 F.3d at 578).
         5
            In their opposition memorandum, plaintiffs also contend that they lack the “external indicia” of
salespeople, as set forth in Christopher. (Pls. MTD Mem. at 16). Again, those indicia are that the salesperson (1)
was hired for his sales experience, (2) trained to close solicitations by obtaining the maximum commitment possible
from the customer, (3) worked away from the office with little supervision, and (4) was compensated in part through
commissions. Christopher, 567 U.S. at 165-66. However, the Supreme Court’s mention of “external indicia” was
dicta, and in any event “secondary to the . . . primary analysis of whether the ‘making sales’ requirement was
satisfied in the first place.” Flood, 904 F.3d at 233. Accordingly, the Court declines to consider those factors at this
stage of litigation, without a factual record.


                                                          13
        Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 14 of 16



however, the complaint plausibly alleges the existence of an employment relationship not

covered by the OSE. Accordingly, the motion to dismiss will be denied.

III.   Motion for Conditional Certification

       FLSA “[c]ollective actions were created to promote the ‘efficient adjudication of similar

claims, so similarly situated employees, whose claims are often small and not likely to be

brought on an individual basis, may join together and pool their resources to prosecute claims.’”

Iriarte v. Café 71, Inc., 2015 WL 8900875, at *2 (S.D.N.Y. Dec. 11, 2015) (quoting Lynch v.

United States Auto Ass'n, 491 F.Supp.2d 357, 367 (S.D.N.Y. 2007)); see also Skirchak v.

Dynamics Research Corp., 508 F.3d 49, 58 (1st Cir. 2007) (“The Supreme Court has noted that

the FLSA itself is meant to offset the superior bargaining power of employers both for particular

employees at issue and broader classifications, and to offset the resulting general downward

pressure on wages in competing businesses.” (citing Tony & Susan Alamo Found. v. Sec’y of

Labor, 471 U.S. 290, 302 (1985))). “Unlike . . . Rule 23 class actions, FLSA collective actions

require similarly situated employees to affirmatively opt-in and be bound by any judgment.”

Iriarte, 2015 WL 8900875, at *2 (citing Myers v. Hertz Corp., 624 F.3d 537, 542 (2d Cir.

2010)). It is well-established that the FLSA “states clearly that actions brought for violation of

the Act cannot be brought as [Rule 23] class actions,” and instead, “must be brought [as opt-in

collective actions] pursuant to the procedures in [29 U.S.C. § 216].” Trezvant v. Fidelity Emp’r

Servs. Corp., 434 F. Supp. 2d 40, 57 (D. Mass. 2006).

       Where, as here, plaintiffs seek to exercise their right to bring suit on behalf of others,

district courts may facilitate the process of sending notice to others who may be similarly

situated. See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 171-72 (1989). While the First

Circuit has not addressed the issue, most courts—including most district courts in this circuit—



                                                 14
            Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 15 of 16



follow a two-step approach to determine whether to issue notice. See Trezvant, 434 F. Supp. 2d

at 43. Under this approach, “the court makes an initial determination of whether the potential

class should receive notice of the pending action and then, later, after discovery is complete, the

court makes a final ‘similarly situated’ determination.” Id. at 42 (citation omitted). Plaintiffs

here seek an initial determination that notice of the lawsuit should issue to the several hundred

Brand Representatives.

        The standard for this initial determination is “fairly lenient” and “typically results in

conditional certification of the representative class.” Id. at 43. To issue notice, plaintiffs need

only show that there is “some factual support”—as opposed to mere allegations—that the

potential plaintiffs are similarly situated. See Melendez Cintron v. Hershey P.R., Inc., 363 F.

Supp. 2d 10, 16 (D.P.R. 2005) (following view of “most courts” that plaintiffs must show “some

factual support for the allegations [that others are similarly situated] before [issuing]

authorization of notice.”).

        Here, plaintiffs have easily satisfied this standard. 6 They have submitted 16 affidavits

from Brand Representatives attesting that they all had the same responsibilities. 7 The 16

affidavits also attest that Brand Representatives worked similar hours and were paid in the same

manner—specifically, an hourly wage, with the possibility of some commission. 8 Moreover, the

affidavits further attest that Brand Representatives were subject to a compensation scheme that

encouraged them to underreport hours. 9


        6
            And, in any event, defendant has not opposed the motion for conditional certification.
        7
           See Modeski Aff. ¶¶ 6-9; Damboise Aff. ¶¶ 6-9; Stearns Aff. ¶¶ 6-9; Prettyman Aff. ¶¶ 6-9; Bahaman Aff.
¶¶ 6-9; Finkelstein Aff. ¶¶ 6-9; Brekka Aff. ¶¶ 6-9; Vancleave Aff. ¶¶ 6-9; Courtney Aff. ¶¶ 6-9; Webb Aff. ¶¶ 6-9;
Money Aff. ¶¶ 6-9; Mayo Aff. ¶¶ 6-9; Pace Aff. ¶¶ 6-9; Williams Aff. ¶¶ 6-9; King Aff. ¶¶ 6-9; Guerrieri Aff. ¶¶ 6-
9.
        8
            See id. ¶¶ 10-13.
        9
            See id. ¶¶ 18-27.


                                                          15
           Case 1:18-cv-12383-FDS Document 89 Filed 04/16/19 Page 16 of 16



       Accordingly, the motion for conditional certification will be granted. See Kane v. Gage

Merch. Servs., Inc., 138 F. Supp. 2d 212, 215 (D. Mass. 2001) (holding that evidence suggesting

employer treated all employees in certain position as exempt from FLSA overtime requirements

is sufficient to determine they are “similarly situated” for purpose of issuing court-facilitated

notice).

IV.    Conclusion

       For the foregoing reasons, defendant’s motion to dismiss is DENIED. Plaintiffs’ motion

for conditional certification is GRANTED. It is hereby ORDERED that defendant shall produce

to counsel for plaintiffs the names and last known addresses of the conditionally certified

collective action members within 21 days of this order.

So Ordered.



                                                      /s/ F. Dennis Saylor
                                                      F. Dennis Saylor IV
Dated: April 16, 2019                                 United States District Judge




                                                 16
